Title: Timothy Pickering to Bartholomew Dandridge, Jr., 25 November 1795
From: Pickering, Timothy
To: Dandridge, Bartholomew Jr.


          
            Dear Sir
            War Office Nov. 25. 95
          
          The inclosed instructions to Mr Price, who is to manage the Indian trading store in Georgia, and to Captain Eaton who is

to command the troops destined to St Mary’s river, I pray you to lay before the President for his inspection, and approbation or correction. I have this moment finished them. I will wait on the President to receive his orders concerning them either this evening or as early to-morrow morning as shall best suit his convenience. I am yr obt servt
          
            T. Pickering
          
        